DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-36, 39 and 50 are pending for examination.
Claims 37 and 72 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
Claim Rejections - 35 USC § 112
The rejection of claims 1-36, 39 and 50 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the prior Office Action is withdrawn in response to Applicant’s amendment to the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-36, 39 and 50 stand rejected under 35 U.S.C. 103 as being unpatentable over Esvelt (#2) (2014 see IDS 03/30/2018) in view of Windbichler et al. (2011).
Applicant's arguments filed 04/01/2022 have been fully considered but they are not persuasive. Applicants traversed the instant rejection on the grounds that Esvelt (#2) “does not teach the claimed first and second nucleic acid sequences of claim 1 for example with one sequence being dependent on the other sequence to become a gene drive.”  Contrary to Applicant’s assertions, the instant claims do not recite wherein “one sequence being dependent on the other sequence to become a gene drive.”  Furthermore, Esvelt (#2) clearly teach a first sequence encoding a cargo sequence (with flanking sequence) and second sequence encoding RNA guided nuclease Cas9, on the same chromosome as set forth in Figure 4.  Furthermore, Figure 4 of Esvelt (#2) reveals a homozygous set of chromosomes comprising the cargo and nuclease sequences on the same chromosomes.  It is noted that Figure 4 of Esvelt (#2) is identical to Figure 1A of the instant application.  
Applicants further argued that Esvelt (#2) “provides no teaching or suggestion to create a system of a dependent component or components placed at different locations on chromosomes to create a gene drive at different locations on chromosomes...” Contrary to Applicant’s assertions, there is clear teaching and suggestion for the creation of gene drives, see Figures 5-6 of Esvelt (#2).  Although Windbichler et al. does not teach a Cas9 based gene drive system, it is clear that a person of skill in the art following the teachings of the cited references, would have expected that the Sce-1 endonuclease gene drive system of Windbichler et al. could also be applicable to the gene drive systems of Esvelt (#2), which involves the use of a different targeted endonuclease.   
Contrary to Applicant’s assertions, as per MPEP 2145, “[I]f a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case.... However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).  
In the instant case, Applicants have not provided any evidence that would suggest that the teachings of Windbichler et al. could not be combined with the teachings of Esvelt et al. 
Esvelt (#2) does not specifically “teach that the first foreign nucleic acid and the second foreign nucleic acid are separated by at least 1000 bases if on the same chromosome pair.” 

    PNG
    media_image1.png
    195
    1092
    media_image1.png
    Greyscale
Windbichler et al. describe gene drives comprising nucleic acid encoding a foreign gene, and a promoter sequence controlling the expression of the endonuclease, see the following taken from Figure 1:
It would have been obvious to the person of ordinary skill in the art to design methods of gene regulation by combining the gene drive systems, as disclosed in Windbichler et al., disclosed in the prior art, into the method of Esvelt (#2), which describes the use of RNA-guided gene drives to alter wild-type populations, in the design of the instant invention.  The prior art does not explicitly recite wherein the first and second foreign nucleic acid are located at least 1000 base pairs from each other.  However, it is clear from Windbichler et al. that the foreign nucleic acid (i.e. the GFP in Figure 1 of Windbichler et al.) can be positioned upstream from the promoter/nuclease.  Absent evidence of unexpected properties, the specific limitation of “at least 1000” bases, appears to be a simple matter of design choice. 
As previously stated, regarding claims 4, Esvelt (#2) teaches targeting gene drives into locations within an essential gene, see Figure 4 of this reference, which teaches the following: “[B]y choosing target sites within an essential gene, any non-homologous end-joining event that deletes all of the target sites will cause lethality rather than creating a drive-resistant allele, further increasing the evolutionary robustness of the RNA-guided gene drive.” Esvelt#2 discloses, “[T]rue drives must cut the homologous wild-type sequence and copy both the gene encoding Cas9 and the guide RNAs. Experiments that cut transgenic sequences absent from wild populations and copy either the gene encoding Cas9 or the guide RNAs - but not both - should be quite safe" (pg 16, Fig 8 and its legend"). 
In addition to the teaching of Esvelt et al. and Windbichler et al. above, Jinek et al. (WO2013/176772A1) provides clear suggestion and motivation for altering the germline cell of an organism using the Cas9 as set forth in the instant claims. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-36, 39 and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,526,618. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the instant claims broadly encompass the method set forth in the issued claims.  
Instant claim 1 is drawn to a method wherein a first foreign nucleic acid including a cargo desired gene and including flanking sequences corresponding to a first target locus, wherein the cargo desired gene is to be inserted into the genome of progeny of the germline cell by an RNA guided DNA binding protein nuclease system, inserting into a first and second chromosome of a chromosome pair in the eukaryotic germline cell a second foreign nucleic acid sequence encoding an RNA guided DNA binding protein nuclease and one or more guide RNAs, and including corresponding promoter sequences, wherein the sites of insertion of the first foreign nucleic acid sequence and the second foreign nucleic acid are separated by at least 1000 bases if on the same chromosome pair, wherein the one or more guide RNAs encoded by the second foreign nucleic acid sequence are complementary to one or more target locations on genomic DNA at the first target locus which is an insertion site for the first foreign nucleic acid sequence. 
The limitations of the claimed method are set forth in issued claims 1-15.  Specifically, issued claim 1 recites wherein a first foreign nucleic acid is inserted into a first chromosome of a chromosome pair, and in the second chromosome of the chromosome pair of the genomic DNA of a germline cell, and developing an organism from the germ line cell.  Issued claim 3 recites wherein the germline cell derived from the organism developed from the altered germ line cell of claim 1 is modified by the introduction of a second foreign nucleic acid, as set forth in the instant claims.  
Regarding instant claims 2-3, issued claim 4 recites wherein the Cas9 encoded by the first and second foreign nucleic acid is a Cas9 nickase.  
Regarding instant claim 4, issued claim 5 recites wherein at least one target location is within an essential gene and the first foreign nucleic acid sequence is inserted adjacent to and replacing part of the essential gene.
Regarding instant claim 5, issued claim 6 recites wherein the first foreign nucleic acid sequence is inserted by homologous recombination.
Regarding instant claim 7, which recites wherein the germline cell is a fungal cell, a plant cell, an insect cell or mammalian cell, these limitations are set forth in issued claim 1.
The claims of the issued US Patent also recite wherein a third foreign nucleic acid could be inserted into the germline cells of organisms that are produced from germ line cells that have previously been modified to comprise a first and second foreign nucleic acid encoding guide RNA, Ca9, and cargo nucleic acid. The issued claims read on instant claims 1-36, 39 and 50.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 









Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1633